Citation Nr: 0942933	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  07-17 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent 
disabling for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on remand from the United States Court of Appeals for 
Veterans Claims (Court).  In an August 2009 Order, the Court 
endorsed a July 2009 joint motion for remand and remanded the 
appeal for compliance with the instructions in the joint 
motion.  

In December 2008, this matter came before the Board on appeal 
from a November 2006 rating decision of the RO in North 
Little Rock, Arkansas, which denied a claim for an increased 
rating for PTSD and denied a claim for TDIU. The PTSD claim 
arose from an August 2005 rating decision, in which the RO 
granted a petition to reopen and assigned an initial rating 
of 50 percent disabling. Rating decisions in March and 
November 2006 continued the initial 50 percent rating for 
PTSD. Because the RO did not assign the maximum disability 
rating possible for the Veteran's PTSD, the appeal for a 
higher evaluation remains before the Board. See AB v. Brown, 
6 Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

The Veteran and his wife testified before the undersigned at 
a February 2008 hearing at the RO, a transcript of which has 
been associated with the file.

The issue of entitlement to a TDIU rating is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDING OF FACT

The Veteran's PTSD is manifested by social isolation, 
depression, anxiety, excess startle response, intrusive 
thoughts, nightmares, sleep disruption, anger, panic attacks, 
avoidance behavior, some suicidal and homicidal ideation 
without intent to act on either, and serious social and 
occupational impairment.


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent, but no 
higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2009). VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide. Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The present claim arises from an initially granted petition 
to reopen a claim for service connection. The Court observed 
that a claim of entitlement to service connection consists of 
five elements, of which notice must be provided prior to the 
initial adjudication: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date. See Dingess v. Nicholson, 19 Vet. App. 473, 
490 (2006); see also 38 U.S.C.A. § 5103(a). Compliance with 
the first Quartuccio element requires notice of these five 
elements in initial ratings cases. See Dunlap v. Nicholson, 
21 Vet. App. 112 (2006).

Prior to initial adjudication of the Veteran's claim for an 
initial rating greater than 50 percent disabling for PTSD, a 
November 2004 letter gave the Veteran both second- and third- 
element Quartuccio notice with regards to that claim. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 
Vet. App. at 187. That letter also gave the Veteran notice of 
the first three parts of the first-element Dingess notice for 
the PTSD claim.

Although the Veteran did not receive full notice of the types 
of evidence needed to substantiate his PTSD claim prior to 
initial adjudication of his claim, this was not prejudicial 
to the Veteran because he was subsequently provided adequate 
notice in May 2006. See Prickett v. Nicholson, 20 Vet. App. 
370, 376-77 (2006). This letter provided notice of the manner 
in which VA assigns initial ratings and effective dates. 
Following this notice, he had some 6 months to respond with 
additional argument and evidence before the RO issued a 
rating decision and some 11 months before the RO 
readjudicated the case by issuing a Statement of the Case 
(SOC). The notice and readjudication cured any prior VCAA 
notice defects. See id.; see also Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir. 2007).

In any event, the Veteran is challenging the initial 
evaluations assigned following the grant of service 
connection. In Dingess, and more recently in Goodwin v. 
Peake, the Court held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service- 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Goodwin, 22 Vet. App. 
128, 136 (2008); Dingess, 19 Vet. App. at 484. Further, the 
Veteran has not demonstrated that he has been prejudiced by 
defective VCAA notice. Goodwin, 22 Vet. App. at 136; Dunlap 
v. Nicholson, 21 Vet. App. 112, 119 (2007). Thus, VA's duty 
to notify with respect to PTSD has been satisfied.

The Board also concludes VA has satisfied its duty to assist. 
See 38 U.S.C.A. § 5103A. The Veteran's service medical 
records and VA medical records are in the file. The Veteran's 
statements and those from his wife and co-worker are in the 
file, as are records regarding his employment. The Veteran 
has at no time referenced outstanding records that he wanted 
VA to obtain or that he felt were relevant to the claim which 
are not now associated with the file.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran. Green v. Derwinski, 1 Vet. App. 121 (1991). In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted. Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran appropriate VA examinations in 
August 2005, February 2006 and August 2006. There is no 
objective evidence indicating that there has been a material 
change in the severity of the Veteran's PTSD since he was 
last examined. See 38 C.F.R. § 3.327(a). It is the objective 
symptoms of the disability, such as occupational and social 
impairment, memory impairment, and personal appearance that 
guide VA's assignment of a rating. All these factors were 
completely addressed in the VA examinations and remain 
correct evaluations of the Veteran's disability. The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted. VAOPGCPREC 11-95, summary 
available at 60 Fed. Reg. 43186-01 (1995). The VA 
examinations in this case are adequate bases upon which the 
rating decision stands. Thus, the Board finds that no further 
action is needed.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II. Initial Rating

The RO granted the Veteran service connection for PTSD and 
assigned an initial 50 percent rating. The Veteran contends 
this rating should be increased.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities. The percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
occupations. Generally, the degrees of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (2009). Separate diagnostic codes 
identify the various disabilities and the criteria for 
specific ratings. If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned to the disability picture that more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2009). Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran. 38 
C.F.R. § 4.3 (2009).

The Board reviews the veteran's entire history when making a 
disability determination. See 38 C.F.R. § 4.1. When the 
veteran has timely appealed the rating initially assigned for 
the service-connected disability within one year of the 
notice of the establishment of service connection for it, VA 
must consider whether the veteran is entitled to "staged" 
ratings to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal. See Hart v. Mansfield, 
21 Vet. App. 505, 510 (2007); Fenderson v. West, 12 Vet. App. 
119 (1999).

The Veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411 the general rating formula for mental 
disabilities. See 38 C.F.R. § 4.130 (2009). Disability 
ratings are assigned according to the manifestation of 
particular symptoms, as listed in the rating formula. The 
list of symptoms in the rating formula is not intended to 
constitute an exhaustive list, but rather shows examples of 
the types and degrees of the symptoms, or their effects, that 
would justify a particular rating. See Mauerhan v. Principi, 
16 Vet. App. 436, 442-43 (2002). Accordingly, the evidence 
considered in determining the level of impairment under § 
4.130 is not restricted to the symptoms provided in the 
diagnostic code. Instead, VA must consider all symptoms of a 
claimant's disability that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work 
like setting); inability to establish and maintain 
effective relationships.

And the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name. See 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2009).

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness." See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996). A GAF score is just one part of the medical 
evidence to be considered and is not dispositive. The same is 
true of any physician's statement as to the severity of a 
disability. It remains the Board's responsibility to evaluate 
the probative value of any doctor's opinion in light of all 
the evidence of record.

In a March 2004 treatment record, the Veteran reported having 
nightmares about once a week.  He indicated that his job was 
stressful because he was around "poor" people all day long 
and that they liked to tell him about all their problems.  
The Veteran related daily episodes of being "frightened" 
but did not know what he was frightened about; these episodes 
typically lasted 10 to 15 minutes.  The Veteran also reported 
having difficulty following what others tell him in 
conversation, and that he got "lost" easily.  It was noted 
that the Veteran had suicidal ideations without intent.  He 
denied hallucinations, delusions or compulsions.  Insight was 
impaired.  The diagnostic impression was PTSD, and a GAF 
score of 41 was assigned.

In a September 2004 treatment record, the Veteran was noted 
as being casually dressed with adequate hygiene, cooperative, 
but difficult to disengage.  Veteran reported daily episodes 
of feeling fine one minute and then feeling depressed the 
next minute, as if the world were closing in on him; these 
episodes lasted several hours.  He continued to have 
difficulty sleeping and nightmares.  When asked about 
auditory hallucinations, the Veteran stated that he heard 
noises and started describing "little people across the 
street."  It was noted that the Veteran's responses were 
confusing and showed loose associations.  Questionable 
paranoid delusion was also noted.  The diagnostic impression 
was psychosis NOS and probable PTSD.  The Veteran was 
assigned a GAF score of 41.

On VA examination in August 2005, the Veteran reported some 
depression and anxiety and indicated that he was isolated and 
withdrawn.  He related having nightmares three times a week, 
as well as some restless nights, and numerous intrusive 
thoughts.  It was noted that he would get startled easily and 
generally avoided crowds and war movies.  The Veteran had 
been married for 35 years but stated that he did not respond 
well to his wife even though she is a good lady.  On mental 
status examination, the Veteran was described as casually 
groomed, fully cooperative, providing limited eye contact, 
and giving no reason to doubt the information he provided.  
While he did not report any hallucinations, there was some 
paranoid flavor to some of what he said.  Insight was limited 
and judgment was adequate.  The Veteran denied current 
suicidal ideation and homicidal ideation but reported a past 
suicide attempt in the 1980s.  The Veteran was diagnosed with 
PTSD and assigned a GAF score of 48.

The February 2006 VA examination report reflects the Veteran 
was depressed and withdrawn. He reported losing sleep, losing 
weight, and doing worse than a few months ago. He reported 
regular nightmares, every night to every other night, and 
intrusive thoughts. The Veteran reported excess startle and a 
reluctance to experience crowds. He stated he avoids 
restaurants and large stores, noting that his wife shops for 
them. He also reported seeing Vietnamese people to be 
traumatic and nightmare-inducing. The Veteran reported being 
married to his wife for over 30 years, but that they did not 
talk very much. He did state he tried to be close to her. He 
reported working at a Laundromat, which he had done for the 
past 12 years. He reported enjoying music and paperwork 
outside of work. He stated he and his wife rarely 
entertained, but that he did talk with some people at work. 
The examiner stated the Veteran was casually groomed but 
unshaven, that he was rather distraught, had a depressed 
mood, and affect appropriate to contact. The Veteran's 
thought processes were logical and tight, with no loosening 
of associations and no confusion. His memory appeared grossly 
intact and he was generally oriented. The Veteran reported no 
hallucinations and no delusions. The Veteran's insight and 
judgment were adequate. The Veteran reported both suicidal 
and homicidal ideation but denied intent to do either. His 
GAF score was 48. The Veteran did not report losing time at 
work due to PTSD symptoms, and reported social isolation.

In June 2006 letters, the Veteran's wife and a co-worker 
describe his difficulties at work and with concentration. The 
co-worker states he appears to have lost interest in work and 
social events. He reported the Veteran is isolated, that his 
performance has declined, and that he appears sluggish. The 
Veteran's wife reported flashbacks and intrusive thoughts, as 
well as reduced confidence and lack of concern. She also 
reported his isolation. In a June 2006 statement, the Veteran 
related intrusive thoughts, difficulties with work, and a 
desire to forget the events in Vietnam.

In May 2006 VA treatment records, the Veteran reported stress 
with day-to-day events. He reported decreased sleep of 3-4 
hours per night and increased nightmares, 3-4 per week. He 
had intrusive memories and panic attacks, 1-2 per week. The 
panic attacks were triggered by rain, green trees, or 
anything reminding him of Vietnam. The Veteran reported 
decreased interest in activities and avoidance behaviors. He 
avoided watching the news, and also reported decreased 
energy, difficulty concentrating, and decreased appetite. He 
related suicidal thoughts, but had no plan to act on them. He 
was appropriately dressed and groomed, was cooperative, gave 
good eye contact, and was attentive. His mood was depressed, 
affect was neutral, appropriate, and labile, and thought 
process was linear but with problems comprehending simple 
questions. The Veteran reported auditory hallucinations of 
voices speaking in foreign language, tin or metal rattling, 
and no visual hallucinations. He had no homicidal ideations. 
The doctor reported the Veteran had problems getting along 
with his wife, though it was his family who encouraged him to 
seek treatment, about which the doctor said he has fair 
insight. The doctor assigned a GAF score of 41.

In July 2006 VA treatment records, the Veteran related 
suicidal thoughts, but had no plan to act on them, and had no 
homicidal ideations. He reported auditory hallucinations of 
voices speaking in foreign language.  The doctor reported the 
Veteran had sleep difficulties, low motivation, and discussed 
his low IQ as a contributor to his difficulties as a 
historian. The Veteran stated he felt no better and refused 
to take medication because it made him feel drunk. The 
Veteran discussed stressful events from Vietnam, but tended 
to be vague and terse. The doctor attributed some of this to 
his IQ of 70. His GAF score remained 41.

At the August 2006 VA examination, the Veteran reported being 
on medication to control his PTSD. He reported he avoided 
restaurants, stores, and war movies, and that he did not 
visit people. The Veteran has been married to his wife for 30 
years, though he says they still do not talk very much. He 
did report working at a Laundromat. The examiner stated he 
has anxiety and dysphoria, exhibited limited eye contact, and 
that his speech is within normal limits as to rate and 
rhythm. His mood is anxious and depressed with affect 
appropriate to content. The thought processes and 
associations are logical, tight, and with no loosening of 
association and no confusion. He exhibits anger, along with 
frequent nightmares and intrusive thoughts, and is isolated 
from others. His memory is grossly intact, he is oriented to 
all spheres, and has no hallucinations or delusions. The 
Veteran's insight was limited and judgment was adequate with 
limited suicidal ideation, though no intent. He reported no 
homicidal ideation. The examiner assigned the Veteran's GAF 
score as 47. The Veteran's disability led to considerable 
social isolation, but no preclusion of all employment or the 
activities of daily living. The examiner found no evidence of 
other psychiatric disorders other than possible borderline 
intellectual functioning.

In an October 2006 VA treatment report, the Veteran denied 
suicidal ideation and indicated homicidal ideation limited by 
the fear of repercussions. The Veteran reported feeling well 
and sleeping 6 to 7 hours per night. He reported awakening 
during the night due to nightmares and flashbacks, but that 
this was less frequent than in the past. The Veteran reported 
feeling bad about himself and having low energy. The doctor 
reported poor insight and judgment, though noted the 
Veteran's mood to be in full range and euthymic. Thought 
process was linear with poor comprehension.  The Veteran was 
casually dressed in dirty clothes.  A GAF score of 41 was 
assigned.

At the February 2008 Travel Board hearing, the Veteran 
reported being unable to do his duties and decreased energy. 
He was withdrawn and had more frequent suicidal ideation, 
along with road rage and irritability. He reported trying not 
to think about the past. He was still taking his medication. 
His wife reported difficulties dealing with family gatherings 
and anger trying to work with his son as an electrician. The 
Veteran could not deal with the work not being done his way, 
even if his son's work was good. The Veteran stated he was 
more relaxed working alone and preferred isolation. The 
Veteran's wife reported that he gets along better with his 
son now that they are not working together.

Taking into account all of the relevant evidence of record, 
the Board finds that there is sufficient evidence to 
establish that the Veteran is deserving of a 70 percent 
rating given that he has occupational and social impairment 
with deficiencies in most areas, namely work, family 
relations, judgment, thinking, mood, due to such symptoms as 
suicidal ideation, obsessional rituals which interfere with 
routine activities, neglect of personal appearance and 
hygiene, difficulty in adapting to stressful circumstances, 
and inability to establish and maintain effective 
relationships. See 38 C.F.R. § 4.130, Diagnostic Code 9411. 
With respect to occupational impairment, the Veteran has 
reported working for a Laundromat, but has had difficulty 
dealing with the stresses of his job.  He has also had 
difficulties dealing with anger when he works with his son as 
an electrician, and has been unable to handle the work not 
being done his way, even if it were otherwise done well.  In 
terms of personal appearance and hygiene, the Veteran has 
been described as casually dressed and groomed, wearing dirty 
clothes, and being unshaven.  The evidence also shows that 
the Veteran has serious social impairment, given that he and 
his wife do not talk much and that he exhibits considerable 
social isolation.  Indeed, he avoids restaurants and stores, 
does not visit people, and has his wife do the shopping.  
Furthermore, it is noted that the frequency and severity of 
the Veteran's other symptoms, to include nightmares, panic 
attacks and auditory hallucinations, support the assignment 
of a higher rating.  Significantly, the Veteran has 
consistently been assigned a GAF score of 41 in his VA 
treatment records.  He was also assigned a GAF score of 48 at 
the August 2005 and February 2006 VA examinations, and a 
score of 47 at the August 2006 VA examination.  Such scores 
reflect serious symptoms or serious impairment in social, 
occupational, or school functioning, and major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood. See DSM-IV at 47.  Considering 
the totality of the evidence, the Board finds that the 
Veteran's symptomatology more nearly approximates the 
criteria for a 70 percent rating.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

For the foregoing reasons, the Board concludes that a higher 
initial rating of 70 percent, but no higher, is warranted for 
the Veteran's PTSD. It is acknowledged that some of the 
Veteran's psychiatric symptomatology may be attributed to the 
findings that he has borderline intellectual functioning.  
Nevertheless, giving the Veteran the benefit of the doubt, 
the evidence is at least in equipoise, and shows that his 
PTSD is productive of serious occupational and social 
impairment, with deficiencies in most areas, to include work, 
family relations, judgment, thinking and mood, due to 
suicidal ideation, obsessional rituals which interfere with 
routine activities, neglect of personal appearance and 
hygiene, difficulty in adapting to stressful circumstances, 
and inability to establish and maintain effective 
relationships. See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board has considered an initial disability rating in 
excess of 70 percent. However, the Veteran's symptomatology 
as described in the evidence above does not meet the criteria 
for a 100 percent rating. The Veteran does not exhibit any of 
the symptoms listed under the 100 percent rating criteria.

Furthermore, the Board has considered the rule for staged 
ratings. Fenderson, supra; Hart, supra. However, as the 
evidence does not show that the criteria for an initial 
rating in excess of 70 percent have been met at any time 
during the period on appeal, the Board concludes that staged 
ratings are inapplicable. 

Finally, the Board has considered the potential application 
of other various provisions, including 38 C.F.R. § 
3.321(b)(1), for exceptional cases where schedular 
evaluations are found to be inadequate. See Thun v. Peake, 22 
Vet .App. 111, 115 (2008). However, the Veteran's PTSD has 
not been shown to cause marked interference with employment 
beyond that contemplated by the Schedule for Rating 
Disabilities, as discussed above; has not necessitated 
frequent periods of hospitalization; and has not otherwise 
rendered impractical the application of the regular schedular 
standards utilized to evaluate the severity of the 
disabilities. Thus, the Board finds that the requirements for 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

As such, the Board concludes that a higher rating of 70 
percent, but no higher, is warranted. The benefit-of-the- 
doubt rule has been applied in arriving at this decision. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Entitlement to an initial rating of 70 percent, but no 
higher, for PTSD is granted, subject to the laws and 
regulations controlling the award of monetary benefits.

REMAND

The remaining issue on appeal is entitlement to a TDIU 
rating.  As noted above, the Board has now granted a higher 
initial rating of 70 percent for the Veteran's PTSD.  In 
addition to PTSD, he is also service-connected for bilateral 
hearing loss, rated as 20 percent disabling, and tinnitus, 
rated as 10 percent disabling.  Thus the Veteran may now be 
eligible for a TDIU rating under the schedular standards of 
38 C.F.R. § 4.16(a).  In this regard, the Board finds it 
necessary to schedule the Veteran for a VA medical 
examination to assess the effect of his service-connected 
disabilities and to determine whether he is precluded from 
following substantially gainful employment due to his 
service-connected disabilities alone. 

Accordingly, the case is REMANDED for the following action:

1. The Agency of Original Jurisdiction 
(AOJ) should schedule the Veteran for a 
VA medical examination to determine 
whether his service-connected 
disabilities, alone, render him 
unemployable.  The Veteran's claims file 
must be available to the examiner for 
review in conjunction with the 
examination.  The examiner should explain 
the rationale for any opinion given 
regarding the effect of the Veteran's 
service-connected disabilities on his 
ability to obtain or maintain 
substantially gainful employment.  In 
doing so, the examiner should be mindful 
that marginal employment is not 
considered substantially gainful 
employment.  See 38 C.F.R. § 4.16(a).  

2. Thereafter, the AOJ should 
readjudicate the claim of entitlement to 
a TDIU rating.  If the benefit sought on 
appeal is not granted, the Veteran and 
his representative should be furnished an 
SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


